Citation Nr: 0124194	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 RO rating decision which denied service 
connection for a left shoulder disability.  The appellant 
testified in support of his claim at a February 1999 RO 
hearing and at a July 2001 Board videoconference hearing.  


REMAND

The claim for service connection for a left shoulder 
disability was denied by the RO on the basis that the claim 
was "not well grounded."  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim.  This 
law, and a recently enacted VA regulation, also redefine the 
VA's obligations with respect to notifying a claimant as to 
the information and evidence necessary to substantiate a 
claim, and with respect to assisting the claimant in 
developing evidence pertinent to a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The appellant's service medical records indicate that on May 
17, 1977, he was treated for an injured left shoulder after 
he reportedly was hit by the tailgate of a cargo truck the 
previous day.  The examiner noted that there was tenderness 
on palpation anteriorly and that the shoulder was well 
located.  The examiner also reported that the serviceman did 
not complain of pain on motion of the shoulder.  The 
impression was contusion of the left shoulder.  A May 1977 
statement of medical examination and duty status notes that 
on May 16, 1977, the serviceman was loading ammunition into a 
cargo truck when the tailgate fell and struck him on the left 
shoulder.  It was noted that the nature of the injury was a 
bruised left shoulder.  There was a notation that the 
serviceman was on active duty for training (two-week annual 
training from May 14 to May 28, 1977) at the time of the 
injury.  Subsequent service medical records do not 
specifically refer to complaints of or treatment for a left 
shoulder disorder.  On a medical history form for an August 
1981 periodic examination, the serviceman checked that he did 
not have a painful or trick shoulder and that he did not have 
bone, joint, or other deformity.  The August 1981 examination 
report included a notation that the upper extremities were 
normal.  Records in March 1985 note that the serviceman had 
several current ailments and that he was not qualified for 
retention.  In reporting past history, the serviceman 
related, in part, that he had past trauma to his left 
shoulder while loading a truck.  The impression was that the 
serviceman was not fit for duty in the National Guard due to 
an accident at his private occupation; various ailments were 
noted, but there was no reference to a left shoulder 
disorder.  

A March 1996 private treatment report from J. A. Ibanez, 
M.D., notes that the former servicman's range of motion was 
good throughout all joints except the spine and right knee.  
The impression did not refer to a left shoulder disorder.  
The Board notes that the first actual clinical indication of 
record, as to a left shoulder disability, subsequent to the 
appellant's period of National Guard service, is a September 
1998 treatment report from the Community Healthcare Services 
of Polk County which notes that he complained of left 
shoulder pain.  The assessment at that time included left 
shoulder pain.  Left shoulder X-rays in October 1998 showed 
mild degenerative changes of the acromioclavicular joint.  
Subsequent private treatment records, including an MRI, show 
a partial rotator cuff tear and acromioclavicular joint 
degenerative joint disease of the left shoulder.  

The appellant has submitted the second page of a two-page 
report dated April 19, 2001 (the first page, which apparently 
included his history and review of systems was not 
submitted), as well as a report dated May 3, 2001, from Maury 
L. Fisher, M.D.  These records include impressions of a 
partial rotator cuff tear and acromioclavicular joint 
degenerative joint disease of the left shoulder.  

At his Board hearing, the appellant submitted a July 2001 
statement from Dr. Fisher.  The doctor noted he had treated 
the appellant in April 2001 and May 2001 for complaints of 
left shoulder pain.  Dr. Fisher reported that appellant 
stated that he had suffered such pain for 30 years and that 
he was injured during service in "Vietnam."  Dr. Fisher 
noted that an MRI two years ago showed a partial rotator cuff 
injury and tendonitis, as well as hypertrophy at the 
acromioclavicular joint and impingement.  Dr. Fisher stated 
that he had reviewed records from the appellant's military 
service and that they did indeed show that he injured his 
left shoulder.  It was specifically noted that such records 
indicated that a tailgate of a cargo truck struck the 
appellant in the left shoulder on May 16, 1977.  Dr. Fisher 
said that it was his opinion "that this injury in 1977 while 
in the military is as likely or as likely not the cause of 
his current left shoulder complaints."  Dr. Fisher further 
remarked that if the appellant had pain in the left shoulder 
since 1977, then he would assume that the current pain was 
related to that injury.  

The Board observes that although Dr. Fisher apparently 
reviewed some service medical records there is no indication 
that he reviewed all the records in the claims folder.  The 
United States Court of Appeals for Veterans Claims has held 
that although an examiner can render a current diagnosis 
based on his examination of a claimant, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the claimant.  See Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).  As noted above, there 
is no clinical evidence of record referring to treatment for 
left shoulder complaints for more than 20 years after the 
injury in May 1977.  

The file suggests that additional medical records exist which 
would be relevant to the claim (e.g., the first page of Dr. 
Fisher's April 19, 2001 report).  These should be obtained as 
part of the duty to assist.  The Board notes that the 
appellant has not been afforded a VA examination as to his 
claimed disorder.  Given the nature of his contentions, the 
evidence of in-service treatment for a left shoulder injury, 
and the statement from Dr. Fisher, a VA examination with 
opinion is warranted as part of the duty to assist.  


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the claimant to 
identify (names, addresses, dates) all 
medical providers who have ever examined 
or treated him for left shoulder problems.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  This includes but is not 
limited to all records of Dr. Fisher, 
including the first page of his April 19, 
2001 report (which apparently includes the 
claimant's history given when he first saw 
this doctor).

2.  Thereafter, the RO should have the 
appellant undergo a VA orthopedic 
examination to determine the nature and 
etiology of his left shoulder disability.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should indicate that 
such has been accomplished.  All indicated 
tests and studies should be accomplished.  
Based on examination findings, a review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
the approximate date of onset and etiology 
and the appellant's current left shoulder 
disability, including whether or not it is 
related to the May 1977 injury during 
active duty for training. 

3.  Thereafter, the RO should review the 
claim for service connection for a left 
shoulder disability.  If the claim is 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




